                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


GARY ALLEN ROSS,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )                 Case No. 18-2631-CM-JPO
PENTAIR, et al.,                                 )
                                                 )
                       Defendants.               )
                                               _ )

                                                ORDER

       Pro se plaintiff Gary Allen Ross brings this employment-discrimination action against his

employer and union. He moved to proceed with this action in forma pauperis. (Doc. 3.) On

November 27, 2018, Magistrate Judge James P. O’Hara recommended that plaintiff’s motion be

denied. (Doc. 6.) Plaintiff failed to timely object to the Report and Recommendation. The court has

reviewed the Report and Recommendation, and agrees with Judge O’Hara that plaintiff’s request

should be denied because plaintiff has not shown that he has a financial inability to pay the required

filing fees. The court further agrees with Judge O’Hara’s suggestion that the fee be paid in three equal

monthly installments. The court ADOPTS the Report and Recommendation (Doc. 6) in full, and

denies plaintiff’s motion to proceed in forma pauperis (Doc. 3).

       IT IS THEREFORE ORDERED that the Report and Recommendation of Judge O’Hara

(Doc. 6) is adopted in full. Plaintiff’s motion to proceed in forma pauperis (Doc. 3) is denied. Plaintiff

is directed to make his first monthly installment of $133.34 on the filing fee on or before January 2,

2019. He then must make the two remaining payments of $133.33 each on or before February 1, 2019

and March 1, 2019. If plaintiff misses the first payment or any subsequent payments, his complaint

will be subject to dismissal.



                                                     -1-
Dated this 19th day of December, 2018, at Kansas City, Kansas.


                                           s/ Carlos Murguia__________
                                           CARLOS MURGUIA
                                           United States District Judge




                                         -2-
